Exhibit 10.9

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the 1st day of January, 2012 (the “Effective Date”), between GENERAL
MOLY, INC., a Delaware corporation (the “Company”), and DAVID A. CHAPUT
(“Executive”).

 

RECITALS

 

A.          The Company is in the exploration, development and mining business.

 

B.          Executive has been employed by the Company as its Chief Financial
Officer (“CFO”) since April 25, 2007.

 

C.          Effective as of April 25, 2007, Idaho General Mines, Inc., the
predecessor to the Company, and Executive entered into an Amended and Restated
Employment Agreement, which was subsequently amended effective as of January 1,
2009, and amended further effective February 27, 2009 (the “Prior Agreement”).

 

D.          In connection with Executive’s employment with the Company,
Executive has had and will continue to have access to confidential, proprietary
and trade secret information of the Company and its Affiliates (as defined
herein) and relating to the business of the Company and its Affiliates, which
confidential, proprietary and trade secret information the Company and its
Affiliates desire to protect from disclosure and unfair competition.

 

E.          The Company and Executive now desire to amend and fully restate the
Prior Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and promises of the parties contained herein, the Company and Executive enter
into this Agreement and agree as follows:

 

1.             DESCRIPTION OF SERVICES. Executive shall, to the best of his
ability, industriously and faithfully perform the responsibilities as CFO of the
Company as specified in the Company’s by-laws and as may be prescribed from time
to time by the Company’s Chief Exectutive Officer (the “CEO”) or the Board of
Directors of the Company (the “Board”).  Executive shall devote all of his
business time, attention, skill and efforts exclusively to the business and
affairs of the Company; provided, however, that Executive may serve on other
boards as a director or trustee if such service, in the opinion of the Company,
does not interfere with his ability to discharge his duties and responsibilities
to Company and is not, in the opinion of the Company, in conflict with the
specific thrust of the Company’s business plan.  The Executive shall report to
the CEO.  Executive’s specific responsibilities and duties may be changed from
time to time by the Company but he shall be primarily responsible for all
aspects of the financial affairs of the Company, including, without limitation,
financial reports and analysis, tax reporting and compliance, budget
preparation, general accounting, payroll, billing,

 

1

--------------------------------------------------------------------------------


 

accounts payable, credit and collections, fixed asset and cash management,
insurance, employee benefit programs, information systems, general office
administration and management and supervision of staff assigned to report to
Executive.  The Company may also establish goals for the Company and/or for
Executive from time to time which Executive will be responsible to attain.

 

2.             TERM. Subject to the provisions for early termination as
hereinafter provided, Executive’s employment under the terms and conditions of
this Agreement shall commence as of the Effective Date and shall terminate
automatically on the earlier of (y) the one-year anniversary of the date on
which the Company achieves Commercial Production (as such term is defined in the
Amended and Restated Limited Liability Agreement of Eureka Moly, LLC dated
February 26, 2008) and (z) December 31, 2015 (the “Term”), provided that if a
Change of Control occurs prior to the expiration of the Term specified in the
preceding clause and the Term would otherwise expire during the one-year period
immediately following the Change of Control (the “Transition Period”) as a
result of application of the preceding clause, then the Term shall end upon
expiration of the Transition Period. If Executive remains employed by the
Company after the Term has ended, then such continued employment will be based
on such terms and conditions as may be established from time to time by the
Company, with no agreement or assurance under this Agreement that Executive will
be entitled to any separation pay or benefits upon any termination of such
continued employment.

 

3.           COMPENSATION.

 

3.1.         Base Compensation. During the Term, base compensation shall be
payable to Executive based on an annual rate determined by the Board from time
to time (“Base Compensation”). As of the Effective Date, Executive’s Base
Compensation shall be Three Hundred Twelve Thousand Seven Hundred Dollars
($312,700.00). Base Compensation shall be payable bi-weekly in arrears in
accordance with the Company’s regular payroll procedures, policies and
practices. Base Compensation may be reviewed and adjusted upward annually by the
Board as it deems appropriate.

 

3.2.         Incentive Compensation.

 

(a)         Incentive Cash Awards. Executive shall be eligible to receive such
incentive cash awards as the Board may determine from time to time. All
incentive cash awards shall be paid in a lump sum, on a date determined by the
Company, on or before March 15 of the calendar year following the calendar year
in which the incentive cash award is earned.

 

(b)         Equity-Based Incentives. Executive shall be eligible to receive such
equity-based incentive awards from time to time under the Company’s 2006 Equity
Incentive Plan, as may be amended from time to time (the “Equity Incentive
Plan”), as the Board or the Compensation Committee of the Board determines in
its discretion from time to time.

 

2

--------------------------------------------------------------------------------


 

(c)          Cash Incentive Award for Major Financing. A cash payment of Four
Hundred Thousand Dollars ($400,000.00) will be paid to Executive within
forty-five (45) days of the completion of an equity and/or debt offering which
raises in the discretion of the Board sufficient capital in equity or debt to
commence construction of the Mount Hope Mine and to cover costs and expenditures
during the construction period (the “Funding”). The Board’s action to proceed
with construction, based on receipt of such sufficient capital, shall trigger
payment of this Major Financing Award. Executive will assist in and direct the
planning for and the obtaining the Funding which, at this time, is planned to be
raised during 2012 on terms to be approved by the Board. It is understood that
the portion of the Funding that is debt may be subject to conditions precedent
and that the release of the debt funds may be subject to milestones all as may
be set forth in the debt transaction documents. The Funding that is debt must be
a firm written commitment, from a lending source, with conditions precedent and
milestones all of which are satisfactory to and approved by the Board.

 

3.. 3        Payments Subject to Deductions. All payments to Executive under
Sections 3.1 and 3.2 shall be subject to the customary withholding taxes and the
other employee taxes as required by law and deductions authorized by Executive.

 

3.4          Business Expenses/Reimbursement of Disallowed Expenses. During the
Term, the Company shall reimburse Executive for other reasonable and necessary
business expenses in connection with the performance by Executive of his duties
or services hereunder, including business, entertainment and travel, subject to
compliance with such policies regarding expenses and expense reimbursements as
may be adopted from time to time by the Company. If any compensation payment,
medical reimbursement, employee fringe benefit, expense allowance payment or
other expense incurred by the Company for the benefit of Executive is disallowed
in whole or in part as a deductible expense of the Company for federal or state
income tax purposes for reasons other than the failure to qualify as
“performance-based compensation” for purposes of Code Section 162(m), Executive
shall reimburse the Company, upon notice and demand, to the full extent of the
disallowance. In lieu of payment by Executive to the Company, Executive
authorizes the Company to withhold amounts from Executive’s future compensation
payments until the amount owed to the Company has been fully recovered. The
Company shall not be required to legally defend any proposed disallowance and
the amount required to be reimbursed by Executive shall be the amount, as
finally determined by agreement or otherwise, which is actually disallowed as a
deduction. This legally enforceable obligation is in accordance with the
provisions of Revenue Ruling 69115 and is for the purpose of entitling Executive
to a business expense deduction for the taxable year in which the repayment is
made to the Company. In this manner, the Company shall be protected from having
to bear the entire burden of a disallowed expense item.

 

3..5         Fringe Benefits. During the Term, Executive shall be entitled to
participate in the retirement and health and welfare benefits offered generally
by Company to its employees, to the extent that Executive’s position, tenure,
salary, health, and other qualifications make Executive eligible to participate.
Executive’s participation in such benefits shall be subject to the terms of the
applicable plans, as the same may be amended

 

3

--------------------------------------------------------------------------------


 

from time to time. Company does not guarantee the adoption or continuance of any
particular employee benefit during Executive’s employment, and nothing in this
Agreement is intended to, or shall in any way restrict the right of Company, to
amend, modify or terminate any of its benefits during the Term of this
Agreement. Executive also will be entitled to all normal and customary
perquisites of employment, includingpaid-time-off of twenty (20) days per year,
available to employees of the Company at Executive’s level, subject to the
stated terms and conditions of such perquisites.

 

3.6          Indemnity. The Company agrees to indemnify Executive for acts or
omissions pursuant to its current Indemnity Agreement, a copy of which has been
provided to Executive.

 

4.             TERMINATION; EFFECT OF TERMINATION.

 

4.1.         Termination Date. Executive’s employment with the Company hereunder
may be terminated as provided in Section 4.2. Executive’s “Termination Date”
shall be the date Executive’s “separation from service” with the Company has
occurred for purposes of Section 409A of the Internal Revenue Code, as amended,
and the regulations and guidance thereunder (“Code”).

 

4.2.         Termination Events.

 

(a)         Termination by the Company Without Cause. The Company may terminate
Executive’s employment with the Company without Cause upon thirty (30) days
prior written notice.

 

(b)         Termination by the Company With Cause. The Company may terminate
Executive’s employment with the Company at any time with Cause, without notice
(except as otherwise provided herein). For the purposes of this Agreement,
“Cause” means the good faith determination by the Board that:

 

(i)            Executive has neglected, failed or refused to perform his duties
as CEO (other than as a result of physical or mental illness);

 

(ii)           Executive has failed to timely attain the goals assigned to
Executive by the Company, in its good faith judgment, from time to time;

 

(iii)          Executive has committed an act of personal dishonesty including,
without limitation, an act or omission intended to result in personal enrichment
of Executive at the expense of the Company;

 

(iv)          Executive has committed a willful or intentional act that could
reasonably be expected to injure the reputation, business, or business
relationships of the Company or Executive’s reputation or business
relationships;

 

(v)           Executive has perpetrated an intentional fraud against or
affecting the Company or any customer, supplier, client, agent, or employee
thereof;

 

4

--------------------------------------------------------------------------------


 

(vi)          Executive has been convicted (including conviction on a nolo
contendere, no contest, or similar plea) of a felony or any crime involving
fraud, dishonesty, or moral turpitude; or

 

(vii)          Executive materially breaches his obligations under Section 8 of
this Agreement.

 

With respect to any of the matters set forth in (i) or (ii) above, the Company
shall give Executive notice of the deficiency and a reasonable opportunity to
correct the deficiency (not to exceed sixty (60) days) prior to termination. In
the event that the Company has given notice of a deficiency and makes a
determination that the deficiency has not been cured within a reasonable period
of time, Executive’s employment may be terminated for Cause.

 

(c)           Resignation By Executive Without Good Reason. Executive may
terminate Executive’s employment with the Company without Good Reason upon
ninety (90) days prior written notice to the Company, provided the Company may
waive the notice period.

 

(d)           Resignation By Executive With Good Reason. Executive may terminate
Executive’s employment with the Company for Good Reason, subject to the notice
and cure requirements provided below. For purposes of this Agreement, “Good
Reason” means:

 

(i)           a material diminution in Executive’s base compensation:

 

(ii)          a material diminution in Executive’s authority, duties or
responsibilities;

 

(iii)         a material change of more than 50 miles in the geographic location
at which Executive is required to perform services

 

(iv)        any direction or requirement that Executive engage in conduct that
could reasonably be construed to violate local, state or federal law; or

 

(v)         a material failure by the Company to pay Base Compensation due
Executive pursuant to this Agreement in a timely manner.

 

With respect to any of the matters set forth above, Executive shall provide
written notice to the Company within ninety (90) days of the initial existence
of the Good Reason condition. Upon receipt of such notice, the Company shall
have a period of thirty (30) days during which it may remedy the condition and
not be required to pay any amount payable under Sections 4.3(b) or 4.4(a) below
in connection with a resignation with Good Reason.

 

(e)            Termination Due to Executive’s Disability. Executive’s employment
with the Company shall terminate automatically upon the inability of Executive
to satisfactorily perform the duties set forth in Section 1 or as assignedto him
by the Company from time to time by reason of mental or non-industrial physical
illness or injury for a period of one hundred eighty (180) consecutive days
(“Disability”).

 

5

--------------------------------------------------------------------------------


 

(f)          Termination Due to Executive’s Death. Executive’s employment with
the Company shall terminate automatically upon his death.

 

(g)          Wind Up Activities. Following any notice of termination required
under this Section 4.2, the Company and Executive shall cooperate with each
other in all matters relating to the winding up of Executive’s work on behalf of
the Company.

 

4.3.         Payments Upon Termination of Employment Prior to a Change of
Control or After The Expiration of the Transition Period.

 

(a)           Involuntary Termination By The Company Without Cause Prior To a
Change of Control or After the Expiration of the Transition Period. If
Executive’s Termination Date occurs (y) during the Term, and (z) prior to a
Change of Control or after the expiration of the Transition Period, and if such
termination is involuntary at the initiative of the Company without Cause, then,
in addition to such Base Compensation that has been earned but not paid to
Executive as of the Termination Date, and in consideration of Executive’s
obligations under Section 8.2 below, the Company shall provide to Executive the
payments set forth in this Section 4.3(a), subject to the conditions described
in Section 4.5:

 

(i)            Separation Pay. The Company shall pay to Executive an amount
equal to two times Executive’s Base Compensation as of the Termination Date
payable to Executive in approximately equal installments over twelve (12)
months, with such period commencing on the first normal payroll date of the
Company after the Termination Date and continuing thereafter in accordance with
the Company’s regular payroll schedule, but in no event shall such amount paid
under this Section 4.3(a)(i) exceed the lesser of two times (A) the limit of
compensation set forth in section 401(a)(17) of the Code as in effect for the
year in which the Termination Date occurs, or (B) Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service). The Company and
Executive intend the payments under this Section 4.3(a)(i) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg. §
1.409A-1(b)(9)(iii).

 

(ii)           Make-up Payment. In the event that Executive’s separation pay
under Section 4.3(a)(i) above is limited by application of clause (A) or
(B) thereof, then the Company shall make an additional lump sum

 

6

--------------------------------------------------------------------------------


 

payment to Executive equal to the difference between (x) two times Executive’s
Base Compensation as of the Termination Date and (y) the amount payable to
Executive under Section 4.3(a)(i). Such lump sum payment shall be paid to
Executive no later than sixty (60) days following the Termination Date, provided
that Executive has satisfied the conditions described in Section 4.5. The
Company and Executive intend the payment under this Section 4.3(a)(ii) to be a
short-term deferral under Treas. Reg. § 1.409A-1(b)(4).

 

(b)           Resignation By Executive For Good Reason Prior To a Change of
Control. If Executive’s Termination Date occurs (y) during the Term, and
(z) prior to a Change of Control or after the expiration of the Transition
Period, and if such termination is the result of Executive’s resignation for
Good Reason, then, in addition to such Base Compensation that has been earned
but not paid to Executive as of the Termination Date, and in consideration of
Executive’s obligations under Section 8.2 below, the Company shall provide to
Executive the payments set forth in this Section 4.3(b), subject to the
conditions described in Section 4.5:

 

(i)            Separation Pay. The Company shall pay to Executive an amount
equal to one times Executive’s Base Compensation as of the Termination Date
payable to Executive in approximately equal installments over twelve (12)
months, with such period commencing on the first normal payroll date of the
Company after the Termination Date and continuing thereafter in accordance with
the Company’s regular payroll schedule, but in no event shall such amount paid
under this Section 4.3(b)(i) exceed the lesser of two times (A) the limit of
compensation set forth in section 401(a)(17) of the Code as in effect for the
year in which the Termination Date occurs, or (B) Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service). The Company and
Executive intend the payments under this Section 4.3(b)(i) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg. §
1.409A-1(b)(9)(iii).

 

(ii)           Make-up Payment. In the event that Executive’s separation pay
under Section 4.3(b)(i) above is limited by application of clause (A) or
(B) thereof, then the Company shall make an additional lump sum payment to
Executive equal to the difference between (x) one times Executive’s Base
Compensation as of the Termination Date and (y) the amount payable to Executive
under Section 4.3(b)(i). Such lump sum payment shall be paid to Executive no
later than sixty (60) days following the Termination Date, provided that
Executive has satisfied the conditions described in Section 4.5. The Company and
Executive intend the payment

 

7

--------------------------------------------------------------------------------


 

under this Section 4.3(b)(ii) to be a short-term deferral under Treas. Reg. §
1.409A-1(b)(4).

 

(c)           Other Termination Prior to a Change of Control or After Expiration
of the Transition Period. If Executive’s Termination Date occurs (y) during the
Term, and (z) prior to a Change of Control or after the expiration of the
Transition Period, and is the result of:

 

(i)           Executive’s abandonment of or resignation from employment for any
reason other than Good Reason;

 

(ii)          termination of Executive’s employment by the Company for Cause; or

 

(iii)         Executive’s death or Disability;

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such Base Compensation that has been
earned but not paid to Executive as of the Termination Date, payable pursuant to
the Company’s normal payroll practices and procedures, and Executive shall not
be entitled to any additional compensation or benefits provided under this
Section 4.

 

4.4.         Payments Upon Termination of Employment During the Transition
Period.

 

(a)           Involuntary Termination By The Company Without Cause or
Resignation by Executive for Good Reason During the Transition Period. If
Executive’s Termination Date occurs during the Transition Period, and if such
termination is involuntary at the initiative of the Company without Cause or is
the result of Executive’s resignation for Good Reason, then, in addition to such
Base Compensation that has been earned but not paid to Executive as of the
Termination Date, and in consideration of Executive’s obligations under
Section 8.2 below, the Company shall provide to Executive the payments set forth
in this Section 4.4(a), subject to the conditions described in Section 4.5:

 

(I )           Lump Sum Separation Pay. The Company shall pay to Executive an
amount equal to (A) 100% of Executive’s target annual incentive award for one
year (as in effect immediately prior to the closing of the Change of Control),
if any, plus (B) if not paid previously, an amount equal to the Major Financing
Award set forth in Section 3.2 (c), less applicable withholdings, payable to
Executive in a lump sum no later than sixty (60) days following the Termination
Date, provided that Executive has satisfied the conditions described in
Section 4.5. The Company and Executive intend the payment under this
Section 4.4(a)(i) to be a short-term deferral under Treas. Reg. §
1.409A-1(b)(4).

 

8

--------------------------------------------------------------------------------


 

(ii)          Additional Separation Pay. The Company shall pay to Executive an
amount equal to three times Executive’s Base Compensation as of the Termination
Date payable to Executive in approximately equal installments over twelve (12)
months, with such period commencing on the first normal payroll date of the
Company after the Termination Date and continuing thereafter in accordance with
the Company’s regular payroll schedule, but in no event shall such amount paid
under this Section 4.4(a)(ii) exceed the lesser of two times (A) the limit of
compensation set forth in section 401(a)(17) of the Code as in effect for the
year in which the Termination Date occurs, or (B) Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service). The Company and
Executive intend the payments under this Section 4.4(a)(ii) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg. §
1.409A1(b)(9)(iii).

 

(iii)         Make-up Payment. In the event that Executive’s separation pay
under Section 4.4(a)(ii) above is limited by application of clause (A) or
(B) thereof, then the Company shall make an additional lump sum payment to
Executive equal to the difference between (x) three times Executive’s Base
Compensation as of the Termination Date and (y) the amount payable to Executive
under Section 4.4(a)(ii). Such lump sum payment shall be paid to Executive no
later than sixty (60) days following the Termination Date, provided that
Executive has satisfied the conditions described in Section 4.5. The Company and
Executive intend the payment under this Section 4.4(a)(iii) to be a short-term
deferral under Treas. Reg. § 1 .409A-1 (b)(4).

 

(b)           Other Termination During the Transition Period. If Executive’s
Termination Date occurs during the Transition Period and is the result of:

 

(i)           Executive’s abandonment of or resignation from employment for any
reason other than Good Reason;

 

(ii)          termination of Executive’s employment by the Company for Cause; or

 

(iii)         Executive’s death or Disability;

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such Base Compensation that has been
earned but not paid to Executive as of the Termination Date, payable pursuant to
the Company’s normal payroll practices and procedures, and

 

9

--------------------------------------------------------------------------------


 

Executive shall not be entitled to any additional compensation or benefits
provided under this Section 4.

 

4.5                                 Separation Pay Conditions. Notwithstanding
anything above to the contrary, the Company will not be obligated to make any
payments to Executive under Section 4.3(a), Section 4.3(b) or
Section 4.4(a) unless: (i) Executive has signed a release of claims in favor of
the Company and its Affiliates and related entities, and their directors,
officers, insurers, employees and agents, in a form prescribed by the Company;
(ii) all applicable rescission periods provided by law for releases of claims
have expired and Executive has not rescinded the release of claims; and
(iii) Executive is in strict compliance with the terms of this Agreement and any
other written agreements between the Company and Executive as of the dates of
such payments. Any payments scheduled to be paid to Executive pursuant to
Section 4.3(a), Section 4.3(b) or Section 4.4(a) on payroll dates occurring
before the conditions set forth in clauses (i) and (ii) of this Section 4.5 are
satisfied shall be held and paid to Executive as soon as practicable following
satisfaction of such conditions.

 

4.6                                 Section 409A; Deferred Compensation.

 

(a)                                  Delay in Payment. Notwithstanding anything
in the Agreement to the contrary, if Executive is deemed by the Company at the
time of Executive’s “separation from service” with the Company to be a
“specified employee” under Section 409A of the Code, then any non-exempt
deferred compensation which would otherwise be payable hereunder shall not be
paid until the date which is the first business day following the six-month
period after Executive’s separation from service (or if earlier, Executive’s
death). Such delay in payment shall only be effected with respect to each
separate payment of non-exempt deferred compensation to the extent required to
avoid adverse tax treatment to Executive under Section 409A. Any payments or
benefits not subject to such delay, shall be paid pursuant to the time and form
of payment specified above. Any compensation which would have otherwise been
paid during the delay period shall be paid to Executive (or his beneficiary or
estate) in a lump sum payment on the first business day following the expiration
of the delay period.

 

(b)                                 Interpretation. The parties intend that all
payments or benefits payable under the Agreement will not be subject to the
additional tax imposed by Section 409A of the Code, and the provisions of the
Agreement shall be construed and administered consistent with such intent. To
the extent such potential payments could become subject to Section 409A of the
Code, the Company and Executive agree to work together to modify the Agreement
to the minimum extent necessary to reasonably comply with the requirements of
Section 409A of the Code, provided that the Company shall not be required to
provide any additional compensation amounts or benefits and Executive shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for under Section 4.3(a), Section 4.3(b) or
Section 4.4(a) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

5.                                       CHANGE OF CONTROL.

 

5. 1                              Definition. For purposes of this Agreement,
“Change of Control” means:

 

(a)                             The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 5.1(a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate; or

 

(b)                            Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or the acquisition of assets or stock of another entity by
the Company (each, a “Business Combination”), in each case unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; or

 

(c)                             Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination

 

11

--------------------------------------------------------------------------------


 

for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(d)                            A sale or disposition of all or substantially all
of the operating assets of the Company to an unrelated party; or

 

(e)                             Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

 

5.2                                 Parachute Payment Restrictions.

 

(a)                                  If any payments or benefits (including
payments and benefits pursuant to this Agreement or under other compensatory
arrangements involving the Executive, including equity-based incentive awards
(the “other arrangements”)) in the nature of compensation that the Executive
would receive in connection with a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company (collectively, “Transaction Payments”) would collectively constitute a
“parachute payment” within the meaning of Section 280G of the Code, and if the
“net after-tax amount” of such parachute payment to the Executive is less than
what the net after-tax amount to the Executive would be if the Transaction
Payments otherwise constituting the parachute payment were limited to the
maximum “parachute value” of Transaction Payments that the Executive could
receive without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Transaction Payments
otherwise constituting the parachute payment shall be reduced so that the
parachute value of all Transaction Payments, in the aggregate, will equal the
maximum parachute value of all Transaction Payments that the Executive can
receive without any Transaction Payments being subject to the Excise Tax. Should
such a reduction in Transaction Payments be required, the Executive shall be
entitled, subject to the following sentence, to designate those Transaction
Payments under this Agreement or the other arrangements that will be reduced or
eliminated so as to achieve the specified reduction in Transaction Payments to
the Executive and avoid characterization of such Transaction Payments as a
parachute payment. The Company will provide the Executive with all information
reasonably requested by the Executive to permit the Executive to make such
designation. To the extent that the Executive’s ability to make such a
designation would cause any of the Transaction Payments to become subject to any
additional tax under Code Section 409A, or if the Executive fails to make such a
designation within ten business days of receiving the requested information from
the Company, then the Company shall achieve the necessary reduction in the
Transaction Payments by reducing them in the following order: (i) reduction of
cash payments payable under this

 

12

--------------------------------------------------------------------------------


 

Agreement; (ii) reduction of other payments and benefits to be provided to the
Executive; (iii) cancellation or reduction of accelerated vesting of
equity-based awards that are subject to performance-based vesting conditions;
and (iv) cancellation or reduction of accelerated vesting of equity-based awards
that are subject only to service-based vesting conditions. If the acceleration
of the vesting of Executive’s equity-based awards is to be cancelled or reduced,
such acceleration of vesting shall be reduced or cancelled in the reverse order
of the date of grant. For purposes of this Section 5.2, a “net after-tax amount”
shall be determined by taking into account all applicable income, excise and
employment taxes, whether imposed at the federal, state or local level,
including the Excise Tax, and the “parachute value” of a Transaction Payment
means the present value as of the date of the Change of Control for purposes of
Section 280G of the Code of the portion of such Transaction Payment that
constitutes a parachute payment under Section 280G(b)(2) of the Code.

 

(b)                                 The independent registered public accounting
firm engaged by the Company for general audit purposes as of the day prior to
the effective date of the Change of Control may be utilized by the Compensation
Committee to make all determinations required to be made under this Section 5.2.
If the independent registered public accounting firm so engaged by the Company
is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Compensation Committee may appoint another
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by any such independent registered public
accounting firm retained hereunder. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.

 

5.3                                 Effect of Change of Control on Equity
Awards. Notwithstanding anything to the contrary in any award agreement pursuant
to which an equity-based compensation award has been made to Executive, the
effect of a Change of Control (as defined in the Equity Incentive Plan) on any
equity-based compensation award granted to Executive during the Term of this
Agreement or the term of the Prior Agreement shall be as provided in
Section 12(c) of the Equity Incentive Plan. If and to the extent the vesting and
exercisability of any such equity-based compensation award has not already been
accelerated in full in connection with a Change of Control, as contemplated by
clause (ii) of Section 12(c) of the Equity Incentive Plan, then the vesting and
exercisability of any such award shall be accelerated in full if Executive’s
Termination Date occurs during the Transition Period under the circumstances
described in 4.4(a) of this Agreement.

 

6                                          DISCLOSURE OF INFORMATION.

 

6.1.                              Executive acknowledges that he has received
and will continue to receive access to non-public, confidential and proprietary
business information and trade secrets about the Company and its Affiliates
(“Confidential Information”), that this Confidential Information was and will be
obtained or developed by the Company at great expense and

 

13

--------------------------------------------------------------------------------


 

is zealously guarded by the Company from unauthorized disclosure, and that
Executive’s possession of this Confidential Information is due solely to
Executive’s employment with the Company. In recognition of the foregoing,
Executive will not at any time during employment or following termination of
employment for any reason, disclose, use or make otherwise available to any
third party any Confidential Information relating to the Company’s or any of its
Affiliates’ business, including their products, production methods and
development; manufacturing and business methods and techniques; trade secrets,
data, specifications, developments, inventions, engineering and research
activity; marketing and sales strategies, information and techniques; long and
short term plans; current and prospective dealer, customer, vendor, supplier and
distributor lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of the Company or its Affiliates. During the term of Executive’s
employment with the Company and at all times thereafter, Executive shall take
reasonable steps to protect the confidentiality of Confidential Information and
shall refrain from any acts or omissions that would reduce the value of
Confidential Information to the Company or any of its Affiliates. Executive’s
foregoing obligations regarding Confidential Information do not apply to any
knowledge or information to the extent that it (i) is now or subsequently
becomes generally publicly known or generally known in the industry in which the
Company operates in the form in which it was obtained from the Company (or its
applicable Affiliate), (ii) is independently made available to Executive in good
faith by a third party who has not violated an obligation of confidentiality to
the Company or any of its Affiliates, or (iii) is required by law to be
disclosed (but only to the extent such disclosure is required). In the latter
event, Executive shall disclose to the Company the event and authority requiring
disclosure “required by law” at the first opportunity upon learning of the
disclosure request. Nothing contained in the preceding sentence shall be
interpreted to legitimize any disclosure of Confidential Information by
Executive that occurs outside of any of the events described in items
(i) through (iii) above. The parties acknowledge and agree that Executive’s
obligations under this Section 6 to maintain the confidentiality of the
Confidential Information are in addition to any obligations of Executive under
applicable statutory or common law.

 

6.2.                              Upon termination of employment with the
Company, Executive shall deliver to a designated Company representative all
records, documents, hardware, software, and all other property of the Company or
any of its Affiliates in whatever form and all copies thereof in Executive’s
possession. Executive acknowledges and agrees that all such materials are the
sole property of the Company or its Affiliates and that Executive will certify
in writing to the Company at the time of termination that Executive has complied
with this obligation.

 

6.3                                 For purposes of this Section 6 and this
entire Agreement, Affiliate” means an individual, a partnership, a corporation,
a limited liability company, an association, a joint stock company, a trust, a
joint venture, or an unincorporated organization, that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company.

 

6.4                                 Executive acknowledges that Confidential
Information constitutes a

 

14

--------------------------------------------------------------------------------


 

unique and valuable asset of the Company and its Affiliates and represents a
substantial investment of time and expense by the Company and its Affiliates.
Executive further acknowledges that the provisions of this Section 6 are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliates, and that any violation of this Section 6 by Executive would
cause substantial and irreparable harm to the Company and its Affiliates to such
an extent that monetary damages alone would be an inadequate remedy. Therefore,
in the event that Executive violates any provision of this Section 6, the
Company and its Affiliates shall be entitled to immediate injunctive relief
(without the necessity of proving actual damages or posting bond, or if a bond
is required, a bond in the amount of $1,000 is deemed sufficient), in addition
to all the other remedies it or they may have, restraining Executive from
violating or continuing to violate such provision.

 

7.                                       DISCLOSURE AND ASSIGNMENT OF
INVENTIONS.

 

7.1.                              Executive agrees to promptly disclose to the
Company inventions, ideas, processes, writings, designs, developments and
improvements, whether or not protectable under the applicable patent, trademark
or copyright statutes, which Executive has made, conceived, reduced to practice
or learned during his employment with the Company or which Executive makes,
conceives, reduces to practice or learns during the period of employment by
Company, either alone or jointly with others, relating to any business in which
the Company, during the period of Executive’s employment, has been, is or may be
concerned (“the Inventions”). Such disclosures shall be made by Executive to the
Company in a written report, setting forth in detail the structures, procedures
and methodology employed and the results achieved.

 

7.2.                              Consistent with and to the extent permitted by
applicable law, Executive hereby assigns and agrees to assign to the Company all
rights in and to the Inventions and proprietary rights therein, based thereon or
related thereto, including, but not limited to, applications for United States
and foreign patents and resulting patents.

 

7.3.                              Executive further agrees, without charge to
the Company but at its expense, to assist the Company in every proper way and
execute, acknowledge and deliver, during and after employment by the Company,
all such documents necessary and perform such other legal acts as may be
necessary, in the opinion of the Company, to obtain or maintain United States or
foreign patents or other proprietary protection, for any and all Inventions made
during his employment by the Company in any and all countries, and to vest title
therein to the Company.

 

7.4.                              Executive acknowledges notice from the Company
that this foregoing obligation to assign rights in and to any Inventions does
not apply to an Invention for which no equipment, supplies, facility or trade
secret information of Company was used and which was developed entirely on
Executive’s own time and (y) which does not relate (A) directly to the business
of the Company, or (B) to the Company’s actual or demonstrably anticipated
research or development; or (z) which does not result from any work performed by
Executive for the Company.

 

15

--------------------------------------------------------------------------------


 

7.5.                              Executive further agrees that prior to
separation from employment with the Company for any reason, Executive shall
disclose to the Company, in a written report, all Inventions, the rights to
which Executive has agreed to assign to the Company under Sections 7.1 and 7.2
above, and which Executive has not previously disclosed.

 

8                                          RESTRICTIVE COVENANTS.

 

8.1.                              Non-Solicitation.

 

(a)                             Executive specifically acknowledges that the
Confidential Information described in Section 6.1 includes confidential and
trade secret data pertaining to current and prospective customers of the
Company, that such data is a valuable and unique asset of the Company’s business
and that the success or failure of the Company’s specialized business is
dependent in large part upon the Company’s ability to establish and maintain
close and continuing personal contacts and working relationships with such
customers and to develop proposals which are specifically designed to meet the
requirements of such customers. Therefore, during Executive’s employment with
the Company and for the twelve (12) months following termination of employment
for any reason, except on behalf of the Company or with the Company’s prior
written consent, Executive is prohibited from soliciting, either directly or
indirectly, on his own behalf or on behalf of any other person or entity, all
such customers with whom Executive had contact during the twenty-four (24)
months preceding Executive’s termination of employment.

 

(b)                            Executive specifically acknowledges that the
Confidential Information described in Section 6.1 also includes confidential and
trade secret data pertaining to current and prospective employees and agents of
the Company, and Executive further agrees that during Executive’s employment
with the Company and for the twelve (12) months following termination of
employment for any reason, Executive will not directly or indirectly solicit, on
his own behalf or on behalf of any other person or entity, the services of any
person who is an employee or agent of the Company or solicit any of the
Company’s employees or agents to terminate their employment or agency with the
Company.

 

(c)                             Executive specifically acknowledges that the
Confidential Information described in Section 6.1 also includes confidential and
trade secret data pertaining to current and prospective vendors and suppliers of
the Company, Executive agrees that during Executive’s employment with the
Company and for the twelve (12) months following termination of employment for
any reason, Executive will not directly or indirectly solicit, on his own behalf
or on behalf of any other person or entity, any Company vendor or supplier for
the purpose of either providing products or services to competitors of the
Company, as described in Section 8.2(b), or terminating such vendor’s or
supplier’s relationship or agency with the Company.

 

16

--------------------------------------------------------------------------------


 

(d)                            Executive further agrees that, during Executive’s
employment with the Company and for the twelve (12) months following termination
of employment for any reason, Executive will do nothing to interfere with any of
the Company’s business relationships.

 

8.2.                              Non-Competition.

 

(a)                             Executive represents to the Company that
Executive is not a party to any agreement with a prior employer or otherwise
which would prohibit Executive from employment with the Company. Executive
further represents that he has provided to the Company copies of any and all
agreements (e.g., non-competition, non-solicitation, or non-disclosure
agreements) that might limit Executive’s ability, in any way, to perform the
duties of Executive’s position on behalf of the Company, and Executive agrees to
act at all times on behalf of the Company in a manner consistent with any such
agreements. Executive acknowledges and understands that the Company will have no
obligation to provide legal representation to Executive in the event a prior
employer or other third party brings or threatens to bring an action against
Executive for violating any such agreements; that the Company may elect, at its
sole discretion, to provide legal representation to Executive but Executive may
be required to reimburse the Company for any legal expenses paid on Executive’s
behalf in the event Executive is found to have violated any such agreements; and
that Executive may be terminated in the event the Company determines that
Executive may have violated any such agreements. Despite anything to the
contrary herein, termination based upon the Company’s determination that
Executive has violated this Section 8.2 shall be considered termination for
Cause.

 

(b)                            Executive covenants and agrees that during
Executive’s employment with the Company and for the twenty-four (24) months
following termination of employment for any reason, he will not, in any state in
which Executive worked on behalf of the Company or in any state or country where
the Company has a material ownership or possessory interest in molybdenum,
engage in or carry on, directly or indirectly, as an owner, employee, agent,
associate, consultant or in any other capacity, a business competitive with that
conducted by the Company. A “business competitive with that conducted by the
Company” shall mean any business or activity involved in the discovery or mining
of molybdenum or any similar ore with properties for strengthening or hardening
steel, or any other ore with which the Company is in the business of discovering
or mining at the time of Executive’s termination. To “engage in or carry on”
shall mean to have ownership in such business or consult, work in, direct or
have responsibility for any area of such business, including but not limited to
the following areas: operations, sales, marketing, manufacturing, procurement or
sourcing, purchasing, customer service, distribution, product planning,
research, design or development.

 

(c)                             For the twelve (12) months following termination
of employment for any reason, Executive certifies and agrees that he will notify
the Chairman of

 

17

--------------------------------------------------------------------------------


 

the Board of the Company of his employment or other affiliation with any
potentially competitive business or entity prior to the commencement of such
employment or affiliation.

 

8.3                                 Executive acknowledges that the provisions
of this Section 8 are reasonable and necessary to protect the legitimate
interests of the Company and its Affiliates, including without limitation trade
secrets, customer and supplier relationships, goodwill and loyalty, and that any
violation of this Section 8 by Executive would cause substantial and irreparable
harm to the Company and its Affiliates to such an extent that monetary damages
alone would be an inadequate remedy. Therefore, in the event that Executive
violates any provision of this Section 8, the Company and its Affiliates shall
be entitled to immediate injunctive relief (without the necessity of proving
actual damages or posting bond, or if a bond is required, a bond in the amount
of $1,000 is deemed sufficient), in addition to all the other remedies it or
they may have, restraining Executive from violating or continuing to violate
such provision.

 

8.4                                 If the duration of, the scope of or any
business activity covered by any provision of this Section 8 is in excess of
what is valid and enforceable under applicable law, such provision shall be
construed to cover only that duration, scope or activity that is valid and
enforceable. Executive and the Company agree that this Section 8 shall be given
the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

 

9.                                      
NOTICES.                                         Any notice, consent, approval,
request, demand or other communication required or permitted hereunder must be
in writing to be effective and shall be deemed delivered and received (i) if
personally delivered or if delivered by telex or telecopy with electronic
confirmation when actually received by the party to whom sent, or (ii) if
delivered by mail (whether actually received or not), at the close of business
on the fifth business day next following the day when placed in the federal
mail, postage prepaid, certified or registered mail, return receipt requested,
addressed as follows:

 

If to Executive:                                                             
David A. Chaput

5141 Live Oak Drive

Smithton, IL 62285

 

If to Employer:                                                             
General Moly, Inc.

Attn: Corporate Counsel — Vice President Human Resources

1726 Cole Blvd, Suite 115

Lakewood, CO 80401

 

Copy
to:                                                                                                 
Faegre & Benson, LLP

Attn: John Haverman

200 Wells Fargo Center

90 South 7th Street

Minneapolis, MN 55402-3901

 

18

--------------------------------------------------------------------------------


 

(or to such other address as any party shall specify by written notice so
given).

 

10.                            LEGAL REQUIREMENTS. Executive represents and
warrants that, during the Term (and thereafter for so long as Executive remains
an employee of the Company), Executive shall use his best efforts to comply in
all material respects with, and shall use his best efforts, within the scope of
his duties to comply with all legal requirements imposed by environmental laws
imposed by any local, state or federal authority and the rules and regulations
promulgated by any such entity. For the purposes of this Agreement,
environmental law shall mean all local, state or federal law, now or hereafter
existing, that relate to health, safety or environmental protection. Executive
shall use his best efforts to comply in all material respects with, and shall
use his best efforts, within the scope of his duties, to cause the Company to
comply with, all other applicable laws and regulations governing the Company
including, without limitation, all environmental laws and regulations.

 

11.                            NO IMPLIED WAIVERS. Neither party shall waive any
breach of any provision of this Agreement except in writing, and any waiver so
granted in any single instance shall not thereby be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

12.                            HEADINGS. The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof, nor to affect the meaning thereof.

 

13.                            GOVERNING LAW; JURISDICTION. This Agreement shall
be governed by and construed under Colorado law, without regard to its conflict
of laws principles. The parties agree that any litigation in any way relating to
this Agreement shall be venued in either federal or state court in Jefferson
County, Colorado, and Executive hereby consents to the personal jurisdiction of
these courts and waives any objection that such venue is inconvenient or
improper.

 

14.                            WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT
PERMITTED BY LAW, EXECUTIVE AND COMPANY HEREBY IRREVOCABLY AND EXPRESSLY WAIVE
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ENFORCEMENT THEREOF.

 

15.                            EXECUTIVE’S RIGHT TO RECOVER ATTORNEYS’ FEES AND
COSTS. In the event of any litigation concerning any controversy, claim or
dispute between the parties hereto, arising out of or relating to this
Agreement, the breach hereof or the interpretation hereof, Executive will be
entitled to recover from the Company Executive’s reasonable expenses, attorneys’
fees, and costs incurred therein or in the enforcement or collection of any
judgment or award rendered therein if (and only if) Executive is the prevailing
party. The “prevailing party” means the party determined by the court to have
most nearly prevailed, even if such party did not prevail in all matters, not
necessarily the party in whose favor a judgment is rendered.

 

16.                            COMPLETE AGREEMENT - AMENDMENTS - PRIOR
AGREEMENTS. The foregoing is the entire agreement of the parties with respect to
the subject matter hereof,

 

19

--------------------------------------------------------------------------------


 

excepting those documents identified herein to be signed by the Executive and
the Company, and may not be amended, supplemented, canceled or discharged except
by written instrument executed by both parties hereto. This Agreement supersedes
any and all prior agreements among the Company and Executive with respect to the
matters covered herein, including without limitation the Prior Agreement.

 

17.                            INVALIDITY. The invalidity or lack of
enforceability of any particular provision in this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all other
respects as though such invalid or unenforceable provisions were permitted.
Moreover, the parties agree to replace or have a Court replace such invalid
provisions with a substitute provision that will satisfy the intent of the
parties.

 

18.                            SURVIVAL. Upon the expiration or termination of
this Agreement for any reason, the provisions of this Section and the covenants
of the parties herein shall survive and remain in full force and effect.

 

19.                            BINDING OBLIGATIONS. The Executive and the
Company acknowledge and understand that, unless expressly stated above,
Executive’s obligations hereunder shall not be affected by the reasons for,
circumstances of, or identity of the party who initiates the termination of
Executive’s employment with the Company.

 

20.                            FORFEITURE AND COMPENSATION RECOVERY.

 

20.1  Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if the Executive breaches any of the restrictions applicable to the
Executive under Section 8 of this Agreement after Executive’s Termination Date,
then (i) the Executive shall immediately forfeit his right to receive any
separation pay under Sections 4.3(a), 4.3(b) or 4.4(a) of this Agreement, and to
the extent any portion of such payments has been received, the Executive will be
required to repay to the Company the amount of such payments previously
received.

 

20.2 Compensation Recovery Policy. To the extent that any compensation provided
pursuant to this Agreement is considered “incentive-based compensation” within
the meaning and subject to the requirements of Section 10D of the Securities
Exchange Act of 1934 (the “Exchange Act”), any such compensation shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or its Compensation
Committee in response to the requirements of Section 10D of the Exchange Act and
any implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below, effective as of the Effective Date first set forth above.

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

Its:

Corporate Counsel-VP, Human Resources

 

 

 

Execute:

 

/s/ David A. Chaput

 

David A. Chaput

 

21

--------------------------------------------------------------------------------